DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  
“the discharge guide part is configured by an inclined surface” should be “the discharge guide part includes an inclined surface” or similar. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 6, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “wherein the entry regulation part has a discharge guide part configured to guide the wire, which is contacted to the entry regulation part, in a discharge direction.” It is unclear how the discharge guide part is part of the entry regulation part and also be contacted to the entry regulation part. Clarification is required. For the purpose of 
The term "close to" in claim 6 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “close” does not provide a particular distance from one part to another in the specification. 
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kusakari (US 8,127,803).
Regarding claim 1, Kusakari discloses a binding machine (Column 4, Line 1; Figure 1, item 1) comprising: a wire feeding unit (Column 4, Lines 3-4, 12-18; Figure 1, item 4; Figure 2, 
Regarding claim 3, Kusakari further discloses The binding machine according to claim 1, wherein the entry regulation part (including elements 23, 24,8a, 8b) has a discharge guide part (8a, 8b guides the wire) configured to guide the wire.
Regarding claim 6, Kusakari further discloses the binding machine according to claim 3, wherein the discharge guide part (8a, 8b) is configured by an inclined surface (left end of 8a, 8b has inclined surface) of which a tip end-side (left end as viewed in Fig. 4) of the entry regulation part with respect to a wire discharge direction (left to right) to an outside of the main body part is inclined in a direction of coming close (right to left) to the wire feeding unit.
Regarding claim 7, Kusakari further discloses the binding machine according to claim 3, further comprising: an opening portion (see Fig. 5: location where 5 is labeled) provided at a front end (right end of the machine as viewed in Fig. 4) of the main body part and between the first guide (6) and the second guide (9); and an operation space (the operation space is in the area of the six rectangles where the binding unit exists) in which a part of the binding unit operates inside the main body part, wherein the discharge guide part (8a, 8b) is a surface extending in a .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 or 5 of U.S. Patent No. 10,323,425.
Claim 1 – Claim 3 or 5 of U.S. Patent No. 10,323,425.
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 3 or 5 of U.S. Patent No. 10,323,425 includes all the limitations of claim 1 of the current application. 
Allowable Subject Matter

Claims 2, 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although Kusakari further discloses the wherein the main body part includes a cutting unit (11) configured to cut the wire wound on the reinforcing bars, the prior art does not disclose or render obvious a binding machine comprising "the entry regulation part is arranged at a downstream side of the cutting unit with respect to the feeding direction of the wire to be fed toward the first guide by the wire feeding unit.” as set forth in claim 2.
claim 4 and claim 5 dependent upon claim 4.
Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 2, 4, 5 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120132312, US 20170335582, US 20160031575 teaches similar binding machines. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        



/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799